 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN, et al.,                          No. 2:90-cv-0520 KJM DB P
12                      Plaintiff,
13           v.                                       ORDER TO SHOW CAUSE
14    GAVIN NEWSOM, et al.,
15                      Defendants.
16

17

18                 As directed by the court, ECF No. 6546, the Special Master has filed a report on the
19   status of transfer of Coleman class members into Department of State Hospitals (DSH) inpatient
20   beds designated for the use of those class members. ECF No. 6565. The Special Master reports
21   that on March 16, 2020, DSH closed admissions to Coleman class members, “shutting off access
22   to three of the more appropriate therapeutic milieus (DSH-Atascadero, DSH-Coalinga and [Patton
23   State Hospital] PSH) available to CDCR’s patients who are clinically and custodially eligible for
24   placement in the hospitals.” ECF No. 6565 at 8. He also reports that DSH is continuing to admit
25   Offenders with a Mental Health Disorder (OMHDs). Id. at 4. “Inmates who meet OMHD criteria
26   are mandated by California state law to receive mental health treatment at DSH hospitals when
27   imposed by the Board of Parole Hearings as a special condition of parole. According to counsel,
28
                                                     1
 1   DSH’s position was that they were required by law to continue to accept OMHDs.” Id. Counsel
 2   confirmed the foregoing, and the undisputed fact that there are empty Coleman-designated beds
 3   and a wait list of Coleman class members designated for inpatient mental health care, at a status
 4   conference before the undersigned earlier today.
 5                  DSH is neither admitting Coleman class members to inpatient care, nor is it
 6   discharging Coleman class members back to CDCR when treatment is complete; class members
 7   are only being discharged, if at all, to parole release. Id. In his report, the Special Master describes
 8   well the cascade of ways in which DSH’s closure will affect Coleman class members in need of
 9   inpatient care and the inpatient remedy in Coleman that has taken so long to achieve. This court is
10   unaware of any legal authority that permits the rights of OMHDs, constitutional or otherwise, to be
11   prioritized over the constitutional rights of Coleman class members.
12                  Good cause appearing, IT IS HEREBY ORDERED that within five calendar days
13   from the date of this order defendants shall show cause in writing, if any they have, why this court
14   should not order defendants promptly to admit Coleman class members to Coleman-designated
15   inpatient beds in DSH consistent with the protocols established for admission of OHMDs to DSH
16   facilities. Plaintiffs may file a statement of their position within the same time frame.
17   DATED: April 3, 2020.
18

19

20

21

22

23   /

24

25

26

27

28
                                                         2
